OPINION OF THE COURT
Per Curiam.
Claude R. Simpson has submitted an affidavit dated April 28, 2009, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Simpson was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 14, 1994, under the name Claude Richard Simpson.
Mr. Simpson avers that his resignation is made voluntarily, free from coercion and duress after reviewing it with counsel, and with a full awareness of the implications of its submission. He is aware of a pending investigation by the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) into allegations of professional misconduct concerning his attorney escrow account and documents which he submitted to the Grievance Committee in the course of its investigation.
Mr. Simpson acknowledges his inability to successfully defend himself on the merits against such charges. He is aware that in any order permitting him to resign, the Court could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection. Mr. Simpson is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee supports acceptance of the resignation as in the best interests of the public and the most expeditious way to conclude this matter in order to save the Court’s time and expense while protecting the public.
Inasmuch as the proffered resignation comports with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, Claude R. Simpson, admitted as Claude Richard Simpson, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Spolzino and Skelos, JJ., concur.
Ordered that the resignation of Claude R. Simpson, admitted as Claude Richard Simpson, is accepted and directed to be filed; and it is further,
*219Ordered that pursuant to Judiciary Law § 90, effective immediately, Claude R. Simpson, admitted as Claude Richard Simpson, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Claude R. Simpson, admitted as Claude Richard Simpson, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Claude R. Simpson, admitted as Claude Richard Simpson, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Claude R. Simpson, admitted as Claude Richard Simpson, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).